 



Exhibit 10.1
Stratos International, Inc.
2003 Stock Plan
Amended and Restated September 13, 2006

1.   Preamble.

     Stratos International, Inc., a Delaware corporation (the “Company”),
previously established the Stratos Lightwave, Inc. 2003 Stock Plan, which is
hereby amended and restated as the Stratos International, Inc. 2003 Stock Plan
(the “Plan”). The Plan was established as a means whereby the Company may,
through awards of (i) incentive stock options (“ISOs”) within the meaning of
section 422 of the Code, (ii) non-qualified stock options (“NSOs”), (iii) stock
appreciation rights (“SARs”), and (iv) restricted stock (“Restricted Stock”):
(a) provide selected officers, directors, employees and others performing
services to the Company or any Subsidiary or Affiliate with additional incentive
to promote the success of the Company’s business;
(b) encourage such persons to remain in the service of the Company; and
(c) enable such persons to acquire proprietary interests in the Company.
The provisions of this Plan do not apply to or affect any option, stock, stock
appreciation right or restricted stock hereafter granted under any other stock
plan of the Company, and all such options, stock, stock appreciation rights or
restricted stock shall be governed by and subject to the applicable provisions
of the plan under which they have been or will be granted.

2.   Definitions and Rules of Construction.

  2.01   Definitions.

     “Affiliate” means any entity during any period in which, in the opinion of
the Committee, the Company has a significant economic interest.
     “Award” means the grant of Options, SARs and/or Restricted Stock to a
Participant.
     “Award Date” means the date upon which an Award is made to a Participant
under the Plan.
     “Board” or “Board of Directors” means the board of directors of the
Company.
     “Cause” with respect to any Award shall have the meaning set forth in the
agreement evidencing the Award, or if no meaning is set forth in the agreement,
“Cause” shall mean any willful misconduct by the Participant which affects the
business reputation of the Company or willful failure by the Participant to
perform his or her material responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company or any Affiliate or Subsidiary). The
Participant shall be considered to have been discharged for “Cause” if the
Company determines, within 30 days after the Participant’s resignation, that
discharge for Cause was warranted.
     “Change of Control” shall with respect to any Award have the meaning set
forth in the agreement evidencing the Award, or if no meaning is set forth in
the agreement, “Change of Control” shall be deemed to have occurred on the first
to occur of any of the following that occur after the Award Date:
(i) any “person” (as such term is used in Section 13(d) and 14(d)(2)of the
Securities Exchange Act of 1934), other than any Subsidiary or any employee
benefit plan of the Company or a Subsidiary or former Subsidiary, becomes

- 5 -



--------------------------------------------------------------------------------



 



a beneficial owner, directly or indirectly, of stock of the Company representing
30%or more of the total voting power of the Company’s then outstanding stock;
(ii) a tender offer (for which a filing has been made with the SEC which
purports to comply with the requirements of Section 14(d) of the Securities
Exchange Act of 1934 and the corresponding SEC rules) is made for the stock of
the Company. In case of a tender offer described in this paragraph (ii), the
“Change of Control” will be deemed to have occurred upon the first to occur of
(A)any time during the offer when the person (using the definition in (i) above)
making the offer owns or has accepted for payment stock of the Company with 25%
or more of the total voting power of the Company’s outstanding stock or (B)
three business days before the offer is to terminate unless the offer is
withdrawn first, if the person making the offer could own, by the terms of the
offer plus any shares owned by this person, stock with 50% or more of the total
voting power of the Company’s outstanding stock when the offer terminates; or
(iii) individuals who were the Board’s nominees for election as directors of the
Company immediately prior to a meeting of the shareholders of the Company
involving a contest for the election of directors shall not constitute a
majority of the Board following the election.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time or any successor thereto.
     “Committee” means two or more directors (who are members of the
Compensation Committee) elected by the Board of Directors from time to time;
provided, however, that in the absence of an election by the Board, the
Committee shall mean the Compensation Committee of the Board of Directors.
     “Common Stock” means the Common Stock of the Company, par value $.01 per
share.
     “Company” means Stratos International, Inc., a Delaware corporation, and
any successor thereto.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as it exists
now or from time to time may hereafter be amended.
     “Fair Market Value” means as of any date the closing price for the Common
Stock on that date, or if no sales occurred on that date, the next trading day
on which actual sales occurred (as reported by the Nasdaq Global Market or any
securities exchange or automated quotation system of a registered securities
association on which the Common Stock is then traded or quoted). If there is no
public market for the Company’s Common Stock, the Fair Market Value of thereof
shall be determined by the Committee in good faith.
     “Good Reason” with respect to any Award shall have the meaning set forth in
the agreement evidencing the Award, or if no meaning is set forth in the
agreement, “Good Reason” shall mean any of the following:
(i) any significant diminution in the Participant’s title, authority, or
responsibilities from and after a Change of Control;
(ii) any reduction in the base compensation payable to the Participant from and
after a Change of Control; or
(iii) the relocation after a Change of Control of the Company’s place of
business at which the Participant is principally located to a location that is
greater than 50 miles from the site immediately prior to the Change of Control.
     “ISO” means an incentive stock option within the meaning of section 422 of
the Code.
     “NSO” means a non-qualified stock option, which is not intended to qualify
as an incentive stock option under section 422 of the Code.
     “Option” means the right of a Participant, whether granted as an ISO or an
NSO, to purchase a specified number of shares of Common Stock, subject to the
terms and conditions of the Plan.
     “Option Price” means the price per share of Common Stock at which an Option
may be exercised.

- 6 -



--------------------------------------------------------------------------------



 



     “Participant” means an individual to whom an Award has been granted under
the Plan.
     “Plan” means this Stratos International, Inc. 2003 Stock Plan, as set forth
herein and from time to time amended.
     “Prior Plan” means the Stratos Lightwave, Inc. 2000 Stock Plan or the
Stratos Lightwave, Inc. 2002 Stock Plan for Acquired Companies.
     “Restricted Stock” means the Common Stock awarded to a Participant pursuant
to Section 8 of this Plan.
     “SAR” means a stock appreciation right issued to a Participant pursuant to
Section 9 of this Plan.
     “Subsidiary” means any entity during any period which the Company owns or
controls more than 50% of (i) the outstanding capital stock, or (ii) the
combined voting power of all classes of stock.

  2.01   Rules of Construction.

     (a) Governing Law and Venue. The construction and operation of this Plan
are governed by the laws of the State of Illinois without regard to any
conflicts or choice of law rules or principles that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction, and any litigation arising out of this Plan shall be brought in
the Circuit Court of the State of Illinois or the United States District Court
for the Eastern Division of the Northern District of Illinois.
     (b) Undefined Terms. Unless the context requires another meaning, any term
not specifically defined in this Plan is used in the sense given to it by the
Code.
     (c) Headings. All headings in this Plan are for reference only and are not
to be utilized in construing the Plan.
     (d) Conformity with Section 422. Any ISOs issued under this Plan are
intended to qualify as incentive stock options described in section 422 of the
Code, and all provisions of the Plan relating to ISOs shall be construed in
conformity with this intention. Any NSOs issued under this Plan are not intended
to qualify as incentive stock options described in section 422 of the Code, and
all provisions of the Plan relating to NSOs shall be construed in conformity
with this intention.
     (e) Gender. Unless clearly inappropriate, all nouns of whatever gender
refer indifferently to persons or objects of any gender.
     (f) Singular and Plural. Unless clearly inappropriate, singular terms refer
also to the plural and vice versa.
     (g) Severability. If any provision of this Plan is determined to be illegal
or invalid for any reason, the remaining provisions are to continue in full
force and effect and to be construed and enforced as if the illegal or invalid
provision did not exist, unless the continuance of the Plan in such
circumstances is not consistent with its purposes.

3.   Stock Subject to the Plan.

     Subject to adjustment as provided in Section 12, the aggregate number of
shares of Common Stock for which Awards may be issued under this Plan may not
exceed 2,700,000 shares. Reserved shares may be either authorized but unissued
shares or treasury shares, in the Board’s discretion. If any Award under this
Plan or any Prior Plan shall terminate, expire or be cancelled or forfeited,
then the shares of Common Stock covered by such Award may be subject to new
Awards under this Plan. Notwithstanding the foregoing, the total number of
shares of Common Stock with respect to which Awards may be granted to any
Participant in any calendar year shall not exceed 456,666 shares (subject to
adjustment as provided in Section 12).

- 7 -



--------------------------------------------------------------------------------



 



4.   Administration.

     The Committee shall administer the Plan. All determinations of the
Committee are made by a majority vote of its members. The Committee’s
determinations are final and binding on all Participants. In addition to any
other powers set forth in this Plan, the Committee has the following powers:
     (a) to construe and interpret the Plan;
     (b) to establish, amend and rescind appropriate rules and regulations
relating to the Plan;
     (c) subject to the terms of the Plan, to select the individuals who will
receive Awards, the times when they will receive them, and to determine the form
of agreements which evidence Awards, including the number of shares of Common
Stock Options, Restricted Stock and/or SARs to be subject to each Award, the
Option Price, the vesting schedule (including any performance targets to be
achieved in connection with the vesting of any Award), the expiration date
applicable to each Award and other terms, provisions and restrictions of the
Awards (which need not be identical) and subject to Section 17(a), to amend or
modify any of the terms of outstanding Awards; provided, however, that except as
permitted by Section 12.01, no outstanding Award may be repriced, whether
through cancellation of the Award and the grant of a new Award, or the amendment
of the Award, without the approval of the shareholders of the Company;
     (d) to contest on behalf of the Company or Participants, at the expense of
the Company, any ruling or decision on any matter relating to the Plan or to any
Awards;
     (e) generally, to administer the Plan, and to take all such steps and make
all such determinations in connection with the Plan and the Awards granted under
the Plan as it may deem necessary or advisable;
     (f) to establish one or more programs to permit selected Participants the
opportunity to elect to defer receipt of consideration upon exercise of an
Award, satisfaction of performance criteria, or other event that absent the
election would entitle the Participants to payment or receipt of shares of
Common Stock or other consideration under an Award (but only to the extent that
such deferral programs would not result in an accounting compensation charge
unless otherwise determined by the Committee). The Committee may establish the
election procedures, the timing of such elections, the mechanisms for payments
of, and accrual of interest or other earnings, if any, on amounts, shares of
Common Stock or other consideration so deferred, and such other terms,
conditions, rules and procedures that the Committee deems advisable for the
administration of any such deferral program; and
     (g) to determine the form in which tax withholding under Section 15 of this
Plan will be made (i.e., cash, Common Stock or a combination thereof).
Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

5.   Eligible Participants.

     Present and future directors, officers, employees and other service
providers of the Company or any Subsidiary or Affiliate shall be eligible to
participate in the Plan. The Committee from time to time shall select those
officers, directors, employees and other service providers of the Company and
any Subsidiary or Affiliate of the Company who shall be designated as
Participants and shall designate in accordance with the terms of the Plan the
number, if any, of ISOs, NSOs, SARs and shares of Restricted Stock or any
combination thereof, to be awarded to each Participant.

6.   Terms and Conditions of Non-Qualified Stock Options.

     Subject to the terms of the Plan, the Committee, in its discretion, may
award an NSO to any Participant. Each NSO shall be evidenced by an agreement, in
such form as is approved by the Committee, and except as otherwise provided by
the

- 8 -



--------------------------------------------------------------------------------



 



Committee in such agreement, each NSO shall be subject to the following express
terms and conditions, and to such other terms and conditions, not inconsistent
with the Plan, as the Committee may deem appropriate:
     6.01 Option Period. Each NSO will expire as of the earliest of:
(i) the date on which it is forfeited under the provisions of Section 11.01;
(ii) 10 years from the Award Date;
(iii) in the case of a Participant who is an employee of the Company, a
Subsidiary or an Affiliate, three months after the Participant’s termination of
employment with the Company and its Subsidiaries and Affiliates for any reason
other than for Cause or death or total and permanent disability, or immediately
upon termination for Cause;
(iv) in the case of a Participant who is a member of the board of directors of
the Company or a Subsidiary or Affiliate, but not an employee of the Company, a
Subsidiary or an Affiliate, three months after the Participant’s retirement from
the board for any reason other than for Cause or death or total and permanent
disability or immediately upon termination for Cause;
(v) in the case of a Participant who is a service provider to the Company, a
Subsidiary or an Affiliate, but neither an employee of the Company, a Subsidiary
or an Affiliate, or a member of the board of directors of the Company, a
Subsidiary or an Affiliate, three months after the date the Participant ceases
performing services for the Company and its Subsidiaries and Affiliates;
(vi) 12 months after the Participant’s death or total and permanent disability;
or
(vii) any other date specified by the Committee when the NSO is granted.
     6.02 Option Price. At the time granted, the Committee shall determine the
Option Price of any NSO, and except for NSOs granted in connection with
Section 19, the Option Price shall not be less than 100% of the Fair Market
Value of the Common Stock subject to the NSO on the Award Date.
     6.03 Vesting. NSO Awards shall vest in accordance with Section 11.01.
     6.04 Other Option Provisions. The form of NSO authorized by the Plan may
contain such other provisions as the Committee may from time to time determine.

7.   Terms and Conditions of Incentive Stock Options.

     Subject to the terms of the Plan, the Committee, in its discretion, may
award an ISO to any employee of the Company or a Subsidiary. Each ISO shall be
evidenced by an agreement, in such form as is approved by the Committee, and
except as otherwise provided by the Committee, each ISO shall be subject to the
following express terms and conditions and to such other terms and conditions,
not inconsistent with the Plan and the provisions of Code section 422 and the
regulations thereunder, as the Committee may deem appropriate.
     7.01 Option Period. Each ISO will expire as of the earliest of:
(i) the date on which it is forfeited under the provisions of Section 11.01;
(ii) 10 years from the Award Date, except as set forth in Section 7.02 below;
(iii) immediately upon the Participant’s termination of employment with the
Company and its Subsidiaries for Cause;
(iv) three months after the Participant’s termination of employment with the
Company and its Subsidiaries for any reason other than for Cause or death or
total and permanent disability;

- 9 -



--------------------------------------------------------------------------------



 



(v) 12 months after the Participant’s death or total and permanent disability;
or
(vi) any other date (within the limits of the Code) specified by the Committee
when the ISO is granted.
Notwithstanding the foregoing provisions granting discretion to the Committee to
determine the terms and conditions of ISOs, such terms and conditions shall meet
the requirements set forth in section 422 of the Code or any successor thereto.
     7.02 Option Price and Expiration. The Option Price of any ISO shall be
determined by the Committee at the time an ISO is granted, and shall be no less
than 100% of the Fair Market Value of the Common Stock subject to the ISO on the
Award Date; provided, however, that if an ISO is granted to a Participant who,
immediately before the grant of the ISO, beneficially owns stock representing
more than 10% of the total combined voting power of all classes of stock of the
Company or its parent or subsidiary corporations, the Option Price shall be at
least 110% of the Fair Market Value of the Common Stock subject to the ISO on
the Award Date and in such cases, the exercise period specified in the Option
agreement shall not exceed five years from the Award Date.
     7.03 Vesting. ISO Awards shall vest in accordance with Section 11.01.
     7.04 $100,000 Limitation. To the extent required by section 422 of the
Code, if the aggregate Fair Market Value (determined as of the time of grant) of
Common Stock with respect to which ISOs are exercisable for the first time by a
Participant during any calendar year (under this Plan and all other plans of the
Company and its subsidiaries) exceeds $100,000, the Options or portions thereof
which exceed such limit (according to the order in which they were granted)
shall be treated as NSOs.

8.   Terms and Conditions of Restricted Stock Awards.

     Subject to the terms of the Plan, the Committee, in its discretion, may
award Restricted Stock to any Participant. Each Restricted Stock Award shall be
evidenced by an agreement, in such form as is approved by the Committee, and all
shares of Common Stock awarded to Participants under the Plan as Restricted
Stock shall be subject to the following express terms and conditions and to such
other terms and conditions, not inconsistent with the Plan, as the Committee
shall deem appropriate:
     8.01 Restricted Period. Shares of Restricted Stock awarded under this
Section 8 may not be sold, assigned, transferred, pledged or otherwise
encumbered before they vest.
     8.02 Vesting. Restricted Stock Awards under this Section 8 shall vest in
accordance with Section 11.02.
     8.03 Certificate Legend. Each certificate issued in respect of shares of
Restricted Stock awarded under this Section 8 shall be registered in the name of
the Participant and shall bear the following (or a similar) legend until such
shares have vested:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) relating
to Restricted Stock contained in Section 8 of the Stratos International, Inc.
2003 Stock Plan and an Agreement entered into between the registered owner and
Stratos International, Inc. Copies of such Plan and Agreement are on file at the
principal office of Stratos International, Inc.”

9.   Terms and Conditions of Stock Appreciation Rights.

     The Committee may, in its discretion, grant an SAR to any Participant under
the Plan. Each SAR shall be evidenced by an agreement between the Company and
the Participant, and may relate to and be associated with all or any part of a
specific ISO or NSO. An SAR shall entitle the Participant to whom it is granted
the right, so long as such SAR is exercisable and subject to such limitations as
the Committee shall have imposed, to surrender any then exercisable portion of
his SAR and, if applicable, the related ISO or NSO, in whole or in part, and
receive from the Company in exchange, that number of shares of Common Stock
having an aggregate Fair Market Value on the date of surrender equal to the
product of (i) the excess of the Fair Market Value of a share of Common Stock on
the date of surrender over the Fair Market Value of the Common Stock on the date
the SARs were issued, or, if the SARs are related to an ISO or an NSO, the per
share Option Price under such ISO or NSO on the

- 10 -



--------------------------------------------------------------------------------



 



Award Date, and (ii) the number of shares of Common Stock subject to such SAR,
and, if applicable, the related ISO or NSO or portion thereof which is
surrendered.
     Except as otherwise determined by the Committee and set forth in the
Agreement evidencing the SAR, an SAR granted in conjunction with an ISO or NSO
shall terminate on the same date as the related ISO or NSO and shall be
exercisable only if the Fair Market Value of a share of Common Stock exceeds the
Option Price for the related ISO or NSO, and then shall be exercisable to the
extent, and only to the extent, that the related ISO or NSO is exercisable. The
Committee may at the time of granting any SAR add such additional conditions and
limitations to the SAR as it shall deem advisable, including, but not limited
to, limitations on the period or periods within which the SAR shall be
exercisable and the maximum amount of appreciation to be recognized with regard
to such SAR. Any ISO or NSO or portion thereof which is surrendered with an SAR
shall no longer be exercisable. An SAR that is not granted in conjunction with
an ISO or NSO shall terminate on such date as is specified by the Committee in
the SAR agreement and, except as otherwise determined by the Committee and set
forth in the Agreement evidencing the SAR, shall vest in accordance with
Section 11.02. The Committee, in its sole discretion, may allow the Company to
settle all or part of the Company’s obligation arising out of the exercise of an
SAR by the payment of cash equal to the aggregate Fair Market Value of the
shares of Common Stock which the Company would otherwise be obligated to
deliver.

10.   Manner of Exercise of Options.

     To exercise an Option in whole or in part, a Participant (or, after his
death, his executor or administrator) must give written notice to the Committee
on a form acceptable to the Committee, stating the number of shares with respect
to which he intends to exercise the Option. The Company will issue the shares
with respect to which the Option is exercised upon payment in full of the Option
Price. The Committee may permit the Option Price to be paid in cash or shares of
Common Stock held by the Participant having an aggregate Fair Market Value, as
determined on the date of delivery, equal to the Option Price. The Committee may
also permit the Option Price to be paid by any other method permitted by law,
including by delivery to the Committee from the Participant of an election
directing the Company to withhold the number of shares of Common Stock from the
Common Stock otherwise due upon exercise of the Option having an aggregate Fair
Market Value on that date equal to the Option Price. If a Participant pays the
Option Price with shares of Common Stock which were received by the Participant
upon exercise of one or more ISOs, then to the extent required by the Code, the
use of the shares shall constitute a disqualifying disposition and the ISO
underlying the shares used to pay the Option Price shall no longer satisfy all
of the requirements of Code section 422.

11.   Vesting.

     11.01 Options. A Participant may not exercise an Option until it has become
vested. The portion of an Award of Options that is vested at any time shall be
determined by the vesting schedule established by the Committee on the Award
Date and set forth in the agreement evidencing the Award. Unless the Committee
otherwise provides in the applicable agreement evidencing an Award or
Section 11.03 applies, if a Participant’s employment with or service to the
Company, a Subsidiary or an Affiliate terminates for any reason, any Awards that
are not yet vested are immediately and automatically forfeited.
     11.02 Restricted Stock and SARs. The Committee shall establish the vesting
schedule to apply to any Award of Restricted Stock or SAR that is not associated
with an ISO or NSO granted under the Plan to a Participant.
     11.03 Effect of “Change of Control”. Notwithstanding Sections 11.01 and
11.02 above, if within 12 months following a “Change of Control” the employment
of a Participant with the Company and its Subsidiaries and Affiliates is
terminated without Cause or the Participant resigns for Good Reason, any Award
issued to the Participant shall be fully vested, and in the case of an Award
other than a Restricted Stock Award, fully exercisable for 90 days following the
date on which the Participant’s service with the Company and its Subsidiaries
and Affiliates is terminated, but not beyond the date the Award would otherwise
expire but for the Participant’s termination of employment.

12.   Adjustments to Reflect Changes in Capital Structure.

     12.01 Adjustments. If there is any change in the corporate structure or
shares of the Company, the Committee shall make any appropriate adjustments,
including, but not limited to, such adjustments deemed necessary to prevent
accretion, or to protect against dilution, in the number and kind of shares of
Common Stock with respect to which Awards may be granted under this Plan
(including the maximum number of shares of Common Stock with respect to which
Awards may be granted under this Plan in the aggregate and individually to any
Participant during any calendar year as specified in Section 3)

- 11 -



--------------------------------------------------------------------------------



 



and, with respect to outstanding Awards, in the number and kind of shares
covered thereby and in the applicable Option Price. For purposes of this
Section 12, a change in the corporate structure or shares of the Company
includes, without limitation, any change resulting from a recapitalization,
stock split, stock dividend, consolidation, rights offering, separation,
reorganization, or liquidation (including a partial liquidation) and any
transaction in which shares of Common Stock are changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or another corporation.
     12.02 Cash Outs. In the event of an extraordinary dividend or other
distribution, merger, reorganization, consolidation, combination, sale of
assets, split up, exchange, or spin off, or other extraordinary corporate
transaction, the Committee may, in such manner and to such extent (if any) as it
deems appropriate and equitable make provision for a cash payment or for the
substitution or exchange of any or all outstanding Awards or the cash,
securities or property deliverable to the holder of any or all outstanding
Awards based upon the distribution or consideration payable to holders of Common
Stock upon or in respect of such event; provided, however, in each case, that
with respect to any ISO no such adjustment may be made that would cause the Plan
to violate section 422 of the Code (or any successor provision).

13.   Nontransferability of Awards.

     To the extent required by Code section 422, ISOs are not transferable,
voluntarily or involuntarily, other than by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined by
the Code, and during a Participant’s lifetime, his ISOs may be exercised only by
him. All other Awards (other than ISOs) are transferable by will or by the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined in the Code. With the approval of the Committee, a Participant may
transfer an Award (other than an ISO) for no consideration to or for the benefit
of one or more Family Members of the Participant subject to such limits as the
Committee may establish, and the transferee shall remain subject to all the
terms and conditions applicable to the Award prior to such transfer. The
transfer of an Award pursuant to this Section 13 shall include a transfer of the
right set forth in Section 17 to consent to an amendment or revision of the Plan
and, in the discretion of the Committee, shall also include transfer of
ancillary rights associated with the Award. For purposes of this Section 13,
“Family Members” mean with respect to a Participant, family members eligible to
exercise options and all the underlying securities in reliance on a Form S-8
registration statement.

14.   Rights as Stockholder.

     No Common Stock may be delivered upon the exercise of any Option until full
payment has been made. A Participant has no rights whatsoever as a stockholder
with respect to any shares covered by an Option until the date of the issuance
of a stock certificate for the shares. Except as otherwise determined by the
Committee, a Participant holding Restricted Stock shall have all rights as a
stockholder with respect to such Restricted Stock, and a Participant holding an
SAR shall have no rights as a stockholder with respect to any shares covered by
the SAR.

15.   Withholding Taxes.

     The Committee may, in its discretion and subject to such rules as it may
adopt, permit or require a Participant to pay all or a portion of the federal,
state and local taxes, including FICA and Medicare withholding tax, arising in
connection with any Awards by (i) having the Company withhold shares of Common
Stock at the minimum rate legally required, (ii) tendering back shares of Common
Stock received in connection with such Award or (iii) delivering other
previously acquired shares of Common Stock having a Fair Market Value
approximately equal to the amount to be withheld.

16.   No Right to Employment.

     Participation in the Plan will not give any Participant a right to be
retained as an employee or director of the Company or its parent, Subsidiaries
or Affiliates, or any right or claim to any benefit under the Plan, unless the
right or claim has specifically accrued under the Plan.

17.   Amendment of the Plan.

     The Board of Directors may at any time and from time to time amend or
revise the terms of this Plan subject to the following:

- 12 -



--------------------------------------------------------------------------------



 



     (a) no amendment may, in the absence of written consent to the change by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board;
     (b) no amendment may increase the limitations on the number of shares set
forth in Section 3 or decrease the minimum exercise price for an NSO under
Section 6.02, unless any such amendment is approved by the Company’s
shareholders;
     (c) no amendment may be made to the provisions of Section 4(c) relating to
repricing unless such amendment is approved by the Company’s shareholders; and
     (d) adjustments pursuant to Section 12.01 shall not be subject to the
foregoing limitations of this Section 17.
Notwithstanding the foregoing or any other provision of this Plan (including
Sections 4(b) and (f)), the Committee shall not have the authority to accelerate
the time or schedule of any payment in a manner which is not permitted under
Code Section 409A or the regulations issued thereunder, or to grant or amend
this Plan or any Award in any manner which would result in an inclusion of any
amount in gross income under Code Section 409A(a)(1).

18.   Conditions Upon Issuance of Shares.

     An Option shall not be exercisable and a share of Common Stock shall not be
issued pursuant to the exercise of an Option, and Restricted Stock shall not be
awarded until and unless the award of Restricted Stock, exercise of such Option
and the issuance and delivery of such share pursuant thereto shall comply with
all relevant provisions of law, including, without limitation, the Securities
Act of 1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange or national securities
association upon which the shares of Common Stock may then be listed or quoted,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.
     As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the shares of Common Stock are being purchased only for investment
and without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned relevant provisions of law.

19.   Substitution or Assumption of Awards by the Company.

     The Company, from time to time, also may substitute or assume outstanding
awards granted by another company, whether in connection with an acquisition of
such other company or otherwise, by either (a) granting an Award under the Plan
in substitution of such other company’s award, or (b) assuming such award. Such
substitution or assumption shall be permissible if the holder of the substituted
or assumed award would have been eligible to be granted an Award under the Plan
if the other company had applied the rules of the Plan to such grant. In the
event the Company assumes an award granted by another company, the terms and
conditions of such award shall remain unchanged (except that the exercise price
and the number and nature of Shares issuable upon exercise of any such option
will be adjusted appropriately pursuant to section 424(a) of the Code). In the
event the Company elects to grant a new Award rather than assuming an existing
option, such new Award may be granted with a similarly adjusted exercise price.

20.   Effective Date, Effect on Prior Plans and Termination of Plan.

     20.01 Effective Date. This Plan is effective November 3, 2003.
     20.02 Effect on Prior Plans. No awards shall be granted under a Prior Plan
after November 3, 2003; provided, however, that the adoption and approval of the
Plan shall not affect any awards granted under the Prior Plans prior to
November 3, 2003.
     20.03 Termination of the Plan. The Plan will terminate on November 3, 2013;
provided, however, that the Board of Directors may terminate the Plan at any
time prior thereto with respect to any shares that are not then subject to
Awards.
Termination of the Plan will not affect the rights and obligations of any
Participant with respect to Awards granted before termination.

- 13 -